EXHIBIT 10.19 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2010 SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS OF PEOPLES BANCORP INC. The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are determined by evaluating the most recent comparative peer data and the role and responsibilities of their positions.Individual salary increases are reviewed annually and are based on Peoples’ overall performance and the executive’s attainment of specific individual business objectives during the preceding year. The following table details the base salaries to paid by Peoples and its subsidiaries to David L. Mead, President and Chief Executive Officer of Peoples, and the four other most highly compensated executive officers of Peoples for the fiscal year ending December 31, 2011: Name Position/Title Base Salary David L. Mead President and Chief Executive Officer $ 250,000 Edward G. Sloane Executive Vice President, Chief Financial Officer and Treasurer Daniel K. McGill Executive Vice President, Chief Commercial Lending Officer Richard W. Stafford Executive Vice President, Retail Banking Joseph S. Yazombek Executive Vice President, Chief Lending Officer
